          Case 1:21-cv-01482-GHW Document 24 Filed 02/23/21 Page 1 of 2




Max Moskowitz
Ariel Peikes
OSTROLENK FABER LLP
845 Third Avenue
New York, New York 10022
mmoskowitz@ostrolenk.com
apeikes@ostrolekn.com
Telephone: (212) 382-0700
Attorneys for Plaintiffs

                           UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK



 LIFE STYLE FUTON, INC., and EASY FIT, INC.,
                                                                Index No.: 1:21-cv-01482-GHW
                                    Plaintiffs,

                               v.                                [PROPOSED] ORDER TO SHOW
                                                                  CAUSE WHY A PRELIMINARY
 EASYFIT SLIPCOVER, LTD., ILYASS ET TAHIRI,                        INJUNCTION SHOULD NOT
 TUCOWS, INC., TUCOWS.COM CO., and                                         ISSUE
 CABREXA, LLC, and the domain names:
 www.easyfitcover.com, www.easyfitslipcover.com,
 and www.easyfitslipcover.co, in Rem.


                                    Defendants.


        On this day, the Court considered Plaintiffs’ ex parte application for an order to show cause why

a preliminary injunction should not issue. Having reviewed the Application, the Declaration of Lillian

Nazginov with exhibits attached thereto and other evidence submitted in support thereof, the Court finds

and orders as follows:

        WHEREAS, Plaintiffs filed their Verified Complaint (Dkt. No. 21) and [First] Motion for a

Preliminary Injunction (Dkt. Nos. 11-14) and supporting papers on February 18 and 19, 2021;

        WHEREAS, Plaintiffs have been in communication with Defendants EasyFit Slipcover LTD.,

Ilyass El Tahiri, Cabrexa LLC, and the Tucows Defendants (Tucows, Inc., and Tucows.com.Co) via

email prior to the filing of Verified Complaint;

{02632876.1}                                       1
          Case 1:21-cv-01482-GHW Document 24 Filed 02/23/21 Page 2 of 2



        WHEREAS, Plaintiffs emailed copies of the Verified Complaint and Motion for a Preliminary

Injunction to the Defendants on February 19, 2021; and Plaintiffs received emails from Defendants

EasyFit Slipcover LTD, Ilyass Et Tahiri, and Cabrexa LLC, on February 19, 2021, acknowledging receipt

of the Verified Complaint and Motion for a Preliminary Injunction, and Plaintiffs received emails from

Tucows, on February 22, 2021, acknowledging receipt of the Complaint and Motion for a Preliminary

Injunction.

                                                     ORDER

        Based on the foregoing, Plaintiffs’ Application is hereby GRANTED as follows (the “Order”):

    A. Defendants are hereby ORDERED to show cause before this Court in Courtroom 12C of the

        United States District Court for the Southern District of New York at 500 Pearl Street, New York,

        New York on __________ at ________             ___.m. or at such other time that this Court deems

        appropriate, why a preliminary injunction, pursuant to FRCP 65(a) should not issue.

    B. IT IS FURTHER ORDERED that opposing papers, if any, shall be filed electronically with the

        Court and served on Plaintiffs’ counsel by delivering copies thereof to the office of Ostrolenk

        Faber LLP, at 845 Third Avenue, 8th Floor, New York, NY 10022, Attn: Max Moskowitz, Esq.,

        and Ariel Peikes, Esq., on or before _______________, 2021. Plaintiff shall file any Reply

        papers on or before ___________________, 2021.

    C. IT IS FURTHER ORDERED that Defendants are hereby given notice that failure to appear at the

        show cause hearing scheduled in Paragraph B, above, may result in the imposition of a

        preliminary injunction against them pursuant to FRCP 65, which may be effective immediately

        upon the issuance of this Order, and may extend throughout the litigation under the same terms

        and conditions as set forth in this Order.

SO ORDERED.

SIGNED this _______ day of _____________, 2021, at ______ __.m.
New York, New York
                                           _____________________________
                                           GREGORY H. WOODS
                                           UNITED STATES DISTRICT JUDGE

{02632876.1}                                           2
